                                                                          Case 2:18-cv-01938-GMN-NJK Document 78 Filed 07/12/19 Page 1 of 12



                                                                      1    CRAIG J. MARIAM, ESQ.
                                                                           Nevada Bar No. 10926
                                                                      2    ROBERT E. SCHUMACHER, ESQ.
                                                                           Nevada Bar No. 7504
                                                                      3    WING YAN WONG, ESQ.
                                                                           Nevada Bar No. 13622
                                                                      4    DANIEL D. O’SHEA, ESQ.
                                                                           Admitted Pro Hac Vice
                                                                      5    GORDON REES SCULLY MANSUKHANI, LLP
                                                                           300 South 4th Street, Suite 1550
                                                                      6    Las Vegas, Nevada 89101
                                                                           Telephone: (702) 577-9300
                                                                      7    Facsimile: (702) 255-2858
                                                                           E-Mail: cmariam@grsm.com
                                                                      8            rschumacher@grsm.com
                                                                                   wwong@grsm.com
                                                                      9            doshea@grsm.com
                                                                     10    Attorneys for DMA Claims Management, Inc.
Gordon Rees Scully Mansukhani, LLP




                                                                     11
                                                                                                       UNITED STATES DISTRICT COURT
                                     300 S. 4th Street, Suite 1550




                                                                     12
                                        Las Vegas, NV 89101




                                                                                                               DISTRICT OF NEVADA
                                                                     13
                                                                           KELLEY HAYES,                                         )   Case No.: 2:18-cv-01938-GMN-NJK
                                                                     14                                                          )
                                                                                                        Plaintiff,               )   Honorable Gloria M. Navarro
                                                                     15                                                          )
                                                                           vs.                                                   )   Magistrate Judge Nancy J. Koppe
                                                                     16                                                          )
                                                                           ATX PREMIER INSURANCE COMPANY;                        )   PROPOSED STIPULATED
                                                                     17    NATIONSBUILDERS INSURANCE SERVICES,                   )   PROTECTIVE ORDER
                                                                           INC.; DMA CLAIMS MANAGEMENT, INC.,                    )
                                                                     18                                                          )
                                                                                                         Defendants.             )
                                                                     19                                                          )
                                                                     20           TO THIS HONORABLE COURT:
                                                                     21           IT IS HEREBY STIPULATED by and between Kelley Hayes, Nationsbuilders Insurance
                                                                     22    Services, Inc., ATX Premier Insurance Company, and DMA Claims Management, Inc.
                                                                     23    (collectively, the “parties”), through their respective counsel of record, that this [Proposed]
                                                                     24    Stipulated Protective Order (“Protective Order”) shall govern all information and documents
                                                                     25    disclosed or produced in this case, including information and documents that may be or was
                                                                     26    disclosed or produced before this Protective Order is entered by the Court.
                                                                     27           WHEREAS the parties to this case may be required to disclose to the other certain
                                                                     28                                              Page 1 of 12
                                                                                                         Proposed Stipulated Protective Order
                                                                                                         Case No.: 2:18-cv-01938-GMN-NJK
                                                                          Case 2:18-cv-01938-GMN-NJK Document 78 Filed 07/12/19 Page 2 of 12



                                                                      1    sensitive, personal, financial, confidential and/or proprietary information and documents relating
                                                                      2    to the subject matter of this litigation, the unauthorized use or disclosure of which is likely to
                                                                      3    cause harm to the party producing such information or contravene an obligation of
                                                                      4    confidentiality to a third person or to a court.
                                                                      5            Accordingly, the parties hereby stipulate to and petition the Court to enter the Protective
                                                                      6    Order, pursuant to Fed. R. Civ. P. 26(c). The parties acknowledge that this Protective Order does

                                                                      7    not confer blanket protections on all disclosures or responses to discovery and that the protection
                                                                      8    it affords extends only to the limited information or items that are entitled to treatment as
                                                                      9    confidential under applicable state or federal law. The parties further acknowledge that this
                                                                     10    Protective Order creates no entitlement to file confidential information under seal; the parties
Gordon Rees Scully Mansukhani, LLP




                                                                     11    shall follow the applicable rules when seeking permission from the Court to file material under
                                     300 S. 4th Street, Suite 1550




                                                                     12    seal. The parties respectfully request that this Court enter the Stipulated Protective Order on the
                                        Las Vegas, NV 89101




                                                                     13    following terms:
                                                                     14    A.      DEFINITIONS
                                                                     15            The following Definitions shall apply in this Order:
                                                                     16            1.      The term “Confidential Information” will mean and include information
                                                                     17    contained or disclosed in any materials that is deemed to be Confidential Information by any
                                                                     18    party to which it belongs.

                                                                     19            2.      The term “Materials” will include, but is not limited to: documents;
                                                                     20    correspondence; memoranda; financial information; email; marketing plans; marketing budgets;
                                                                     21    customer information; materials that identify customers or potential customers; price lists or
                                                                     22    schedules or other matter identifying pricing; minutes; letters; statements; cancelled checks;
                                                                     23    contracts; invoices; drafts; books of account; worksheets; forecasts; notes of conversations; desk
                                                                     24    diaries; appointment books; videos; expense accounts; recordings; photographs; sketches;

                                                                     25    drawings; business reports; disclosures; and internet archives.
                                                                     26            3.      The term “Counsel” will mean outside counsel of record, and other attorneys,
                                                                     27    paralegals, secretaries, and other support staff.
                                                                     28                                               Page 2 of 12
                                                                                                          Proposed Stipulated Protective Order
                                                                                                          Case No.: 2:18-cv-01938-GMN-NJK
                                                                          Case 2:18-cv-01938-GMN-NJK Document 78 Filed 07/12/19 Page 3 of 12



                                                                      1    B.     LIMITATIONS ON DISCLOSURE OF CONFIDENTIAL INFORMATION
                                                                      2           The following provisions shall apply in this litigation:
                                                                      3           1.      Each party to this litigation that produces or discloses any Materials, written
                                                                      4    discovery, transcripts or trial or deposition testimony, or information the producing party
                                                                      5    believes should be subject to this Protective Order may designate the same as
                                                                      6    “CONFIDENTIAL” or “CONFIDENTIAL – FOR COUNSEL ONLY.”

                                                                      7                   (a)     Designation as “CONFIDENTIAL”:                Any party may designate
                                                                      8    information as “CONFIDENTIAL” only if, in the good faith belief of such party and its Counsel,
                                                                      9    the unrestricted disclosure of such information could be harmful to the business or operations of
                                                                     10    such party.
Gordon Rees Scully Mansukhani, LLP




                                                                     11                   (b)     Designation as “CONFIDENTIAL – FOR COUNSEL ONLY”:                         Any
                                     300 S. 4th Street, Suite 1550




                                                                     12    party may designate information as “CONFIDENTIAL – FOR COUNSEL ONLY” only if, in
                                        Las Vegas, NV 89101




                                                                     13    the good faith belief of such party and its Counsel, the information is among that considered to
                                                                     14    be most sensitive by the party, including but not limited to trade secret or other confidential
                                                                     15    research, development, financial, customer related data or other commercial information, or
                                                                     16    other information that is proprietary or otherwise highly confidential or sensitive in nature.
                                                                     17           2.      In the event the producing party elects to produce Materials for inspection, no
                                                                     18    marking need be made by the producing party in advance of the initial inspection. For purposes

                                                                     19    of the initial inspection, all Materials produced will be considered as “CONFIDENTIAL – FOR
                                                                     20    COUNSEL ONLY,” and must be treated as such pursuant to the terms of this Order. Thereafter,
                                                                     21    upon selection of specified Materials for copying by the inspecting party, the producing party
                                                                     22    must, within a reasonable time prior to producing those Materials to the inspecting party, mark
                                                                     23    the copies of those Materials that contain Confidential Information as “CONFIDENTIAL” or
                                                                     24    “CONFIDENTIAL – FOR COUNSEL ONLY.”

                                                                     25           3.      Whenever a deposition taken on behalf of any party involves the disclosure of
                                                                     26    Confidential Information of any party:
                                                                     27

                                                                     28                                              Page 3 of 12
                                                                                                         Proposed Stipulated Protective Order
                                                                                                         Case No.: 2:18-cv-01938-GMN-NJK
                                                                          Case 2:18-cv-01938-GMN-NJK Document 78 Filed 07/12/19 Page 4 of 12



                                                                      1                   (a)       the deposition or portions of the deposition must be designated as
                                                                      2    containing Confidential Information subject to the provisions of this Order; such designation
                                                                      3    must be made on the record whenever possible, but a party may designate portions of depositions
                                                                      4    as containing Confidential Information after transcription of the proceedings; a party will have
                                                                      5    until thirty (30) days after receipt of the deposition transcript to inform the other party or parties
                                                                      6    to the action of the portions of the transcript to be designated “CONFIDENTIAL” or

                                                                      7    “CONFIDENTIAL – FOR COUNSEL ONLY.” Until thirty (30) days after receipt of the
                                                                      8    transcribed testimony, such testimony shall be treated by the parties as Confidential Information.
                                                                      9                   (b)       The originals of the deposition transcripts and all copies of the deposition
                                                                     10    must bear the legend “CONFIDENTIAL” or “CONFIDENTIAL – FOR COUNSEL ONLY,” as
Gordon Rees Scully Mansukhani, LLP




                                                                     11    appropriate, and the original or any copy ultimately presented to a court for filing must not be
                                     300 S. 4th Street, Suite 1550




                                                                     12    filed unless it can be accomplished under seal, identified as being subject to this Order, and
                                        Las Vegas, NV 89101




                                                                     13    protected from being opened except by order of this Court.
                                                                     14           4.      All    Confidential     Information     designated    as   “CONFIDENTIAL”           or
                                                                     15    “CONFIDENTIAL – FOR COUNSEL ONLY” must not be disclosed by the receiving party to
                                                                     16    anyone other than those persons designated within this Order and must be handled in the manner
                                                                     17    set forth below, and in any event, must not be used for any purpose other than in connection with
                                                                     18    this litigation, unless and until such designation is removed either by agreement of the parties, or

                                                                     19    by order of the Court.
                                                                     20           5.      Information designated “CONFIDENTIAL – FOR COUNSEL ONLY” may be
                                                                     21    viewed only by the following individuals:
                                                                     22                   (a)       Counsel (as defined in paragraph A.3., above) of the receiving party;
                                                                     23                   (b)       Independent experts and stenographic and clerical employees associated
                                                                     24    with such experts. Prior to receiving any Confidential Information of the producing party, the

                                                                     25    expert must execute a copy of the “Agreement to Be Bound by Stipulated Protective Order,”
                                                                     26    attached hereto as Exhibit A. Counsel for the receiving party must retain executed copies of such
                                                                     27    exhibits;
                                                                     28                                                Page 4 of 12
                                                                                                           Proposed Stipulated Protective Order
                                                                                                           Case No.: 2:18-cv-01938-GMN-NJK
                                                                          Case 2:18-cv-01938-GMN-NJK Document 78 Filed 07/12/19 Page 5 of 12



                                                                      1                   (c)     The Court and any Court staff and administrative personnel;
                                                                      2                   (d)     Any court reporter employed in this litigation and acting in that capacity;
                                                                      3                   (e)     Any person indicated on the face of the document to be its author or co-
                                                                      4    author, or any person identified on the face of the document as one to whom a copy of such
                                                                      5    document was sent before its production in this action;
                                                                      6                   (d)     Technical personnel of the parties with whom Counsel for the parties find

                                                                      7    it necessary to consult, in the discretion of such Counsel, in preparation for trial of this action;
                                                                      8    and
                                                                      9                   (e)     Stenographic and clerical employees associated with the individuals
                                                                     10    identified above.
Gordon Rees Scully Mansukhani, LLP




                                                                     11           6.      Information designated “CONFIDENTIAL” may be viewed only by the
                                     300 S. 4th Street, Suite 1550




                                                                     12    individuals listed in paragraph 5, above, and by the additional individuals listed below:
                                        Las Vegas, NV 89101




                                                                     13                   (a)     Party principals or executives who are required to participate in policy
                                                                     14    decisions with reference to this action;
                                                                     15                   (b)     Stenographic and clerical employees associated with the individuals
                                                                     16    identified above.
                                                                     17           7.      All information that has been designated as “CONFIDENTIAL – FOR
                                                                     18    COUNSEL ONLY” by the producing or disclosing party, and any and all reproductions of that

                                                                     19    information, must be retained in the custody of the Counsel for the receiving party, except that
                                                                     20    independent experts authorized to view such information under the terms of this Order may
                                                                     21    retain custody of copies such as are necessary for their participation in this litigation, but only
                                                                     22    during the course of this litigation. The designation does not apply to principals, employees, or
                                                                     23    other agents of the parties who received information prior to and apart from this litigation that
                                                                     24    was subsequently disclosed in this litigation as being either “CONFIDENTIAL” or

                                                                     25    “CONFIDENTIAL – FOR COUNSEL ONLY”.
                                                                     26           8.      Before any Materials produced in discovery, answers to interrogatories, responses
                                                                     27    to requests for admissions, deposition transcripts, or other documents which are designated as
                                                                     28                                              Page 5 of 12
                                                                                                         Proposed Stipulated Protective Order
                                                                                                         Case No.: 2:18-cv-01938-GMN-NJK
                                                                          Case 2:18-cv-01938-GMN-NJK Document 78 Filed 07/12/19 Page 6 of 12



                                                                      1    Confidential Information are filed with the Court for any purpose, the party seeking to file such
                                                                      2    material must seek permission of the Court to file the material under seal and comply with the
                                                                      3    requirements of the Federal Rules of Civil Procedures and/or Local Rules. Nothing in this order
                                                                      4    shall be construed as automatically permitting a party to file under seal. The party seeking leave
                                                                      5    of Court shall have the burden to show it has satisfied the standard for filing under seal under the
                                                                      6    applicable law. Additionally, such party seeking to file under seal shall, within the applicable

                                                                      7    deadline, file a redacted, unsealed version of any motion, response or reply if such party is
                                                                      8    waiting for a ruling from the Court on filing an unredacted, sealed version of the same document.
                                                                      9    Further, nothing in this Order shall prevent a party from using at trial any information or
                                                                     10    Materials designated as Confidential Information.
Gordon Rees Scully Mansukhani, LLP




                                                                     11           9.      Confidential Information and Materials designated “CONFIDENTIAL” or
                                     300 S. 4th Street, Suite 1550




                                                                     12    “CONFIDENTIAL – FOR COUNSEL ONLY” shall be used solely for the prosecution or
                                        Las Vegas, NV 89101




                                                                     13    defense of this action.
                                                                     14           10.     At any stage of these proceedings, any party may object to a designation of
                                                                     15    Materials as Confidential Information. The party objecting to confidentiality must notify, in
                                                                     16    writing, Counsel for the producing party of the objected-to Materials and the grounds for the
                                                                     17    objection. If the dispute is not resolved consensually between the parties within fourteen (14)
                                                                     18    days of receipt of such a notice of objections, the objecting party may move the Court for a

                                                                     19    ruling on the objection. In the event any party files a motion challenging the designation or
                                                                     20    redaction of information, the document shall be submitted to the Court, under seal, for an in-
                                                                     21    camera inspection. The Materials at issue must be treated as Confidential Information, as
                                                                     22    designated by the producing party, until the Court has ruled on the objection or the matter has
                                                                     23    been otherwise resolved.
                                                                     24           11.     All Confidential Information must be held in confidence by those inspecting or

                                                                     25    receiving it. To the extent the Confidential Information has not been disclosed prior to and apart
                                                                     26    from this litigation, it must be used only for purposes of this action.        If the Confidential
                                                                     27    Information was exchanged between the parties prior to and apart from this litigation for
                                                                     28                                              Page 6 of 12
                                                                                                         Proposed Stipulated Protective Order
                                                                                                         Case No.: 2:18-cv-01938-GMN-NJK
                                                                          Case 2:18-cv-01938-GMN-NJK Document 78 Filed 07/12/19 Page 7 of 12



                                                                      1    purposes of conducting their respective businesses, the parties may continue to use that otherwise
                                                                      2    Confidential Information for that purpose.      The parties may not distribute the Confidential
                                                                      3    Information beyond those persons or entities that had received the Confidential Information prior
                                                                      4    to this litigation. In addition, counsel for each party, and each person receiving Confidential
                                                                      5    Information, must take reasonable precautions to prevent the unauthorized or inadvertent
                                                                      6    disclosure of such information. If Confidential Information is disclosed to any person other than

                                                                      7    a person authorized by this Order, the party responsible for the unauthorized disclosure must
                                                                      8    immediately bring all pertinent facts relating to the unauthorized disclosure to the attention of the
                                                                      9    other parties and, without prejudice to any rights and remedies of the other parties, make every
                                                                     10    effort to prevent further disclosure by the party and by the person(s) receiving the unauthorized
Gordon Rees Scully Mansukhani, LLP




                                                                     11    disclosure.
                                     300 S. 4th Street, Suite 1550




                                                                     12           12.     Except as set forth in paragraph 13 below, no party will be responsible to another
                                        Las Vegas, NV 89101




                                                                     13    party for disclosure of Confidential Information under this Order if the information in question is
                                                                     14    not labeled or otherwise identified as such in accordance with this Order.
                                                                     15           13.     If a party, through inadvertence, produces any Confidential Information without
                                                                     16    labeling or marking or otherwise designating it as such in accordance with this Order, the
                                                                     17    producing party may give written notice to the receiving party that the Materials produced are
                                                                     18    deemed Confidential Information, and that the Materials produced should be treated as such in

                                                                     19    accordance with that designation under this Order. The receiving party must treat the Materials
                                                                     20    as confidential, once the producing party so notifies the receiving party. If the receiving party
                                                                     21    has disclosed the Materials to unauthorized person(s) before receiving the designation, the
                                                                     22    receiving party must notify the producing party in writing of each such disclosure, take
                                                                     23    reasonable steps to notify the unauthorized person(s) of such designation under this Order, and
                                                                     24    make every effort to prevent further disclosure by the party and by the unauthorized person(s).

                                                                     25    Counsel for the parties will agree on a mutually acceptable manner of labeling or marking the
                                                                     26    inadvertently produced Materials as “CONFIDENTIAL” or “CONFIDENTIAL – FOR
                                                                     27    COUNSEL ONLY” – SUBJECT TO PROTECTIVE ORDER.
                                                                     28                                              Page 7 of 12
                                                                                                         Proposed Stipulated Protective Order
                                                                                                         Case No.: 2:18-cv-01938-GMN-NJK
                                                                          Case 2:18-cv-01938-GMN-NJK Document 78 Filed 07/12/19 Page 8 of 12



                                                                      1           14.     Nothing within this Order will prejudice the right of any party to object to the
                                                                      2    production of any discovery material on the grounds that the material is protected as privileged
                                                                      3    or as attorney work product.
                                                                      4           15.     Nothing in this Order will bar Counsel from rendering advice to their clients with
                                                                      5    respect to this litigation and, in the course thereof, relying upon any information designated as
                                                                      6    Confidential Information, provided that the contents of the information must not be disclosed.

                                                                      7           16.     This Order will be without prejudice to the right of any party to oppose
                                                                      8    production of any information for lack of relevance or any other ground other than the mere
                                                                      9    presence of Confidential Information. The existence of this Order must not be used by either
                                                                     10    party as a basis for discovery that is otherwise improper under the Federal Rules of Civil
Gordon Rees Scully Mansukhani, LLP




                                                                     11    Procedure.
                                     300 S. 4th Street, Suite 1550




                                                                     12           17.     Information designated Confidential pursuant to this Order also may be disclosed
                                        Las Vegas, NV 89101




                                                                     13    if: (a) the party or non-party making the designation consents to such disclosure; (b) the Court,
                                                                     14    after notice to all affected persons, allows such disclosure; or (c) the party to whom Confidential
                                                                     15    Information has been produced thereafter becomes obligated to disclose the information in
                                                                     16    response to a lawful subpoena, provided that the subpoenaed party gives prompt notice to
                                                                     17    Counsel for the party which made the designation, and permits Counsel for that party sufficient
                                                                     18    time to intervene and seek judicial protection from the enforcement of this subpoena and/or entry

                                                                     19    of an appropriate protective order in the action in which the subpoena was issued.
                                                                     20           18.     Nothing in this Confidentiality Order shall limit any producing party’s use of its
                                                                     21    own documents or shall prevent any producing party from disclosing its own Confidential
                                                                     22    Information to any person. Such disclosures shall not affect any confidential designation made
                                                                     23    pursuant to the terms of this Order so long as the disclosure is made in a manner which is
                                                                     24    reasonably calculated to maintain the confidentiality of the information. Nothing in this Order

                                                                     25    shall prevent or otherwise restrict Counsel from rendering advice to their clients, and in the
                                                                     26    course thereof, relying on examination of stamped confidential information.
                                                                     27

                                                                     28                                               Page 8 of 12
                                                                                                          Proposed Stipulated Protective Order
                                                                                                          Case No.: 2:18-cv-01938-GMN-NJK
                                                                          Case 2:18-cv-01938-GMN-NJK Document 78 Filed 07/12/19 Page 9 of 12



                                                                      1           19.     Within thirty (30) days of the final termination of this action, including any and
                                                                      2    all appeals, Counsel for each party must purge all Confidential Information, whether on paper or
                                                                      3    in electronic format from all machine-readable media on which it resides, and must return all
                                                                      4    Confidential Information to the party that produced the information, including any copies,
                                                                      5    excerpts, and summaries of that information.
                                                                      6           20.     The restrictions and obligations set forth within this Order will not apply to any

                                                                      7    information that: (a) the parties agree should not be designated Confidential Information; (b) the
                                                                      8    parties agree, or the Court rules, is already public knowledge; or (c) the parties agree, or the
                                                                      9    Court rules, has become public knowledge other than as a result of disclosure by the receiving
                                                                     10    party, its employees, or its agents, in violation of this Order.
Gordon Rees Scully Mansukhani, LLP




                                                                     11           21.     Transmission by e-mail or facsimile is acceptable for all notification purposes
                                     300 S. 4th Street, Suite 1550




                                                                     12    within this Order.
                                        Las Vegas, NV 89101




                                                                     13           22.     This Order may be modified by agreement of the parties, subject to approval by
                                                                     14    the Court.
                                                                     15           23.     The Court may modify the terms and conditions of this Order for good cause, or
                                                                     16    in the interest of justice, or on its own order at any time in these proceedings.
                                                                     17           24.     After termination of this action, the provisions of this Order shall continue to be
                                                                     18    binding, except with respect to those documents and information that became a matter of public

                                                                     19    record. This Court retains and shall have continuing jurisdiction over the parties and recipients of
                                                                     20    Confidential Information and Materials designated as confidential for enforcement of the
                                                                     21    provisions of this Order following termination of this litigation.
                                                                     22                   25.     This Order shall govern pretrial proceedings only, and nothing set forth
                                                                     23    herein prohibits the use at trial of any Confidential Information or affects the admissibility of any
                                                                     24    evidence. The procedures to govern the use and disclosure of Confidential Information and the

                                                                     25    redaction of any “CONFIDENTIAL” or “CONFIDENTIAL – FOR COUNSEL ONLY”
                                                                     26    designation may be the subject of further agreement of the Parties or order of the Court.
                                                                     27

                                                                     28                                               Page 9 of 12
                                                                                                          Proposed Stipulated Protective Order
                                                                                                          Case No.: 2:18-cv-01938-GMN-NJK
                                                                          Case 2:18-cv-01938-GMN-NJK Document 78 Filed 07/12/19 Page 10 of 12



                                                                      1           DATED this12th day of July, 2019.
                                                                      2     Respectfully submitted:

                                                                      3     GORDON REES SCULLY MANSUKHANI,                 CRAIG P. KENNY & ASSOCIATES
                                                                            LLP
                                                                      4

                                                                      5             /s/ Craig J. Mariam                           /s/ Lawrence E. Mittin
                                                                            Craig J. Mariam, Esq.                          Lawrence E. Mittin, Esq.
                                                                      6     Nevada Bar No. 10926                           Nevada Bar No. 5428
                                                                            Robert E. Schumacher, Esq.                     501 S. 8th Street
                                                                      7     Nevada Bar No. 7504                            Las Vegas, NV 89101
                                                                            Wing Yan Wong, Esq.
                                                                      8     Nevada Bar No. 13622                           Attorneys for Kelley Hayes
                                                                            Daniel D. O’Shea, Esq.
                                                                      9     Admitted Pro Hac Vice
                                                                            300 South Fourth Street, Suite 1550
                                                                     10     Las Vegas, Nevada 89101
Gordon Rees Scully Mansukhani, LLP




                                                                     11     Attorneys for DMA Claim Management, Inc.
                                     300 S. 4th Street, Suite 1550




                                                                     12
                                        Las Vegas, NV 89101




                                                                            WILSON ELSER, MOSKOWITZ,
                                                                     13     EDELMAN & DICKER LLP
                                                                     14
                                                                                   /s/ John H. Podesta
                                                                     15     John H. Podesta, Esq.
                                                                            Nevada Bar No. 7487
                                                                     16     525 Market Street, 17th Floor
                                                                            San Francisco, CA 94105
                                                                     17
                                                                            Attorneys for Nationsbuilders Insurance
                                                                     18     Services, Inc. and ATX Premier Insurance
                                                                            Company
                                                                     19

                                                                     20

                                                                     21                                                ORDER
                                                                     22           IT IS SO ORDERED.
                                                                     23

                                                                     24
                                                                                                                         UNITED STATES MAGISTRATE JUDGE
                                                                     25
                                                                                                                                 July 15, 2019
                                                                     26                                                  Dated: _______________________
                                                                     27

                                                                     28                                            Page 10 of 12
                                                                                                        Proposed Stipulated Protective Order
                                                                                                        Case No.: 2:18-cv-01938-GMN-NJK
                                                                          Case 2:18-cv-01938-GMN-NJK Document 78 Filed 07/12/19 Page 11 of 12



                                                                      1                                                 EXHIBIT A
                                                                      2

                                                                      3                                 UNITED STATES DISTRICT COURT

                                                                      4                                        DISTRICT OF NEVADA
                                                                      5
                                                                           KELLEY HAYES,                                            )   Case No.: 2:18-cv-01938-GMN-NJK
                                                                      6                                                             )
                                                                                                         Plaintiff,                 )   Honorable Gloria M. Navarro
                                                                      7                                                             )
                                                                           vs.                                                      )   Magistrate Judge Nancy J. Koppe
                                                                      8                                                             )
                                                                           ATX PREMIER INSURANCE COMPANY;                           )   AGREEMENT TO BE BOUND BY
                                                                      9    NATIONSBUILDERS INSURANCE SERVICES,                      )   STIPULATED PROTECTIVE
                                                                           INC.; DMA CLAIMS MANAGEMENT, INC.,                       )   ORDER
                                                                     10                                                             )
                                                                                                          Defendants.               )
Gordon Rees Scully Mansukhani, LLP




                                                                     11                                                             )
                                     300 S. 4th Street, Suite 1550




                                                                     12            I,                                                            , declare and say that:
                                        Las Vegas, NV 89101




                                                                     13            1.      I am employed as                                                                by

                                                                     14                                                         .

                                                                     15            2.      I have read the Stipulated Protective Order (the “Order”) entered in Kelley Hayes

                                                                     16    v. ATX Premier Insurance Company, et al, United States District Court, District of Nevada, Case

                                                                     17    No. 2:18-cv-01938-GMN-NJK, and have received a copy of the Order.

                                                                     18            3.      I promise that I will use any and all “Confidential” information, as defined in the

                                                                     19    Order, given to me only in a manner authorized by the Order, and only to assist Counsel in the

                                                                     20    litigation of this matter.

                                                                     21            4.      I promise that I will not disclose or discuss such “Confidential” information with

                                                                     22    anyone other than the persons described in the Order.

                                                                     23            5.      I acknowledge that, by signing this agreement, I am subjecting myself to the

                                                                     24    jurisdiction of the United States District Court for the District of Nevada with respect to the

                                                                     25    enforcement of the Order.

                                                                     26    ///

                                                                     27

                                                                     28                                             Page 11 of 12
                                                                                                         Proposed Stipulated Protective Order
                                                                                                         Case No.: 2:18-cv-01938-GMN-NJK
                                                                               Case 2:18-cv-01938-GMN-NJK Document 78 Filed 07/12/19 Page 12 of 12



                                                                           1            6.     I understand that any disclosure or use of “Confidential” information in any
                                                                           2    manner contrary to the provisions of the Protective Order may subject me to sanctions for
                                                                           3    contempt of court.
                                                                           4            7.     I will return all “Confidential” Materials (as defined in the Order) to the attorney
                                                                           5    who provided it to me, upon request of that attorney, and I shall not retain any copies of said
                                                                           6    Materials or any information contained within “Confidential” Materials.

                                                                           7            I declare under penalty of perjury that the foregoing is true and correct.
                                                                           8

                                                                           9    Date:
                                                                          10
     Gordon Rees Scully Mansukhani, LLP




                                                                          11    Signature:
                                          300 S. 4th Street, Suite 1550




                                                                          12
                                             Las Vegas, NV 89101




                                                                          13

                                                                          14

                                                                          15

                                                                          16

                                                                          17

                                                                          18

                                                                          19

                                                                          20

                                                                          21

                                                                          22

                                                                          23

                                                                          24

                                                                          25

                                                                          26

                                                                          27

1162732/42754196v.1                                                       28                                              Page 12 of 12
                                                                                                               Proposed Stipulated Protective Order
                                                                                                               Case No.: 2:18-cv-01938-GMN-NJK
